Citation Nr: 0842781	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-40 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  The case was before 
the Board in July 2007 when it was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In its July 2007 remand, the Board instructed the RO to 
arrange for an examination by a psychiatrist who had not 
previously examined the veteran to assess the nature of his 
psychiatric disorder.  The Board's instruction asked the RO 
to have the examiner specifically identify the veteran's 
current psychiatric disorder and determine whether he had 
PTSD in accordance with DSM-IV and, if so, whether it was 
related to in-service combat stressors.  The August 2008 VA 
examination was completed by a psychologist, rather than by a 
psychiatrist.  Moreover, the examiner concluded that the 
veteran was exaggerating his symptoms, stating the following:  
"His self-report of DSM-IV symptoms of PTSD, Depression, and 
cognitive impairment cannot be taken at face value.  IT 
SHOULD BE EMPHASIZED THAT THE RESULTS OF THIS EVALUATION DO 
NOT ARGUE THAT THIS VETERAN DOES NOT HAVE PTSD AND/OR 
DEPRESSION, NOR IS THAT THE OPINION OF THIS EXAMINER, BUT 
RATHER THAT IT IS NOT POSSIBLE TO ASSAY THE SEVERITY OF SUCH 
DUE TO HIS EXAGGERATED REPORT OF THESE DIFFICULTIES."  
(emphasis in original.)  The examiner also stated that "Due 
to the veteran's exaggeration of symptoms, his report of 
current stressors can not be taken at face value."  Notably, 
the Board's July 2007 remand stated that the veteran had 
received the Bronze Star Medal with valor device, and that 
his combat stressor had been conceded.  Hence, the VA 
examiner's opinion did not clearly determine whether the 
veteran has PTSD under DSM-IV criteria related to his in-
service stressors.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board cannot rely 
on medical opinions that are speculative, general, or 
inconclusive.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
The August 2008 VA examiner's opinion did not help to clarify 
the issues before the Board, i.e. whether the veteran has a 
DSM-IV diagnosis of PTSD that is related to combat stressors.  

The Board's July 2007 remand also asked the RO to send the 
veteran a letter that specifically informed him of the 
special requirements for proving a claim of service 
connection for PTSD.  While an August 2007 letter 
substantially complied with VCAA notice requirements, it 
still did not provide him with the requirements under 
38 C.F.R. § 3.304(f) for proving a PTSD claim.  Specifically, 
it did not inform him that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and a stressor event in service; and 
credible supporting evidence that the claimed stressor event 
in service occurred.  38 C.F.R. § 3.304(f).  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the 
Board regrets further delay in this case, as the RO has not 
complied with the July 2007 remand instructions and the 
record remains insufficient for the Board to make a decision 
in the veteran's claim, further remand is necessary. 

The RO updated the veteran's VA treatment records to June 
2008.  As the record reflects the veteran continues to 
receive psychiatric treatment at VA, the RO should again 
update his VA records on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him 
of the evidence required to support a 
claim of service connection for PTSD under 
38 C.F.R. § 3.304(f).

2.	The RO should obtain copies of all 
records (that are not already associated 
with the claims file) of any VA treatment 
the veteran has received for his 
psychiatric disability since June 2008.

3.	The RO should then arrange for the 
veteran to be examined by a psychiatrist 
who has not previously examined him to 
clarify whether he has PTSD related to his 
combat stressor in service.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  Following 
examination of the veteran, review of the 
veteran's claims file, and with 
consideration of sound medical principles, 
the examiner should identify the veteran's 
current psychiatric disorder.  The 
examiner should provide an outline (a) of 
what symptoms of PTSD (under DSM-IV 
criteria) the veteran reports; and (b) 
which of these symptoms have been shown 
(either currently or in the past) on 
clinical examination.  The examiner should 
note all prior opinions of record 
regarding the veteran's diagnosis.  If 
PTSD is diagnosed, then the examiner 
should opine whether it is related to his 
in-service combat stressors (that have 
been conceded).  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.  The examiner should 
explain the rationale for all opinions 
expressed and conclusions reached.

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




